DETAILED ACTION

Election/Restrictions – Groups
Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2, 4-7, and 12-14, drawn to a method of macular disease treatment.
Group II, claim(s) 17-26 and 32-33, drawn to a nanocapsule.
Group III, claim(s) 27, drawn to an ocular therapy system.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.” Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features." Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of Group II is a nanocapsule having a core and a shell and encapsulating a therapeutic substance. The nanocapsule of claim 17 appears to lack an inventive step in view of Chen (CN 102977294 B). As an initial matter, the examiner notes that Chen has been written in Chinese. An English language translation has been provided through Google Translate at (https://patents.google.com/patent/CN102977294B/en?oq=pnipaam+coated+polylactic+acid accessed 28 April 2022). For the purposes of examination, all page and paragraph citations are to the English translation; however, the material cited there in is understood to have been present in the original Chinese document.
Chen is drawn to a block copolymer of PLA-PNIPAM or PNIPAM-PLA-PNIPAM, wherein PLA is polylactic acid and PNIPAM is poly(N-isopropylacrylamide), as of Chen, page 1, title and abstract. Said polymer appears to arrange into a particle in which PLA is in the core (referred to as the “kernel” by the translation of Chen) and PNIPAM is in the shell, as of Chen, page 4 of the translation, which teaches the following, with the understanding that a machine translation is used which is imperfect.

By the PNIPAM of 0.05g 9-PLA 17-PNIPAM9 be dissolved in 1ml solvent THF, under agitation condition, add 10ml deionized water, form taking PLA as kernel, the temperature sensitive type micella that PNIPAM is shell, this micella is along with temperature raises, and particle diameter diminishes, and when temperature reduces, particle diameter increases. It is 33.4 DEG C that DSC tests its sol-gel Sol-Gel transition temperature.

Chen teaches controlled release of a drug, as of Chen, page 1, last sentence of abstract. While Chen does not provide a teaching regarding laser radiation, Chen does teach that the composition of Chen is temperature sensitive. The skilled artisan would have understood that laser radiation would have increased the temperature, and the particle of Chen is sensitive to increased temperature, as of the above-reproduced paragraph. As such, the skilled artisan would have expected that the particle of Chen would have been sensitive to laser radiation even if this property was not discussed by Chen. 
 As such, Group II does not share a special technical feature with the instant claims of Groups I and III. Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-III is broken.

Traversal Information
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Rejoinder Information
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Additional Relevant Prior Art Reference
As an additional relevant prior art reference, the examiner cites Calderon et al. (WO 2016/207296 A1). Calderon et al. (hereafter referred to as Calderon) is drawn to a nanogel compound comprising poly(N-isopropylacrylamide), as of Calderon, title, abstract, and figure in abstract, reproduced below.

    PNG
    media_image1.png
    383
    722
    media_image1.png
    Greyscale

Calderon provides teachings regarding the effect of near infrared lasers on PNIPAM, as of Calderon, figure 11, reproduced below.

    PNG
    media_image2.png
    588
    602
    media_image2.png
    Greyscale

Calderon further teaches release triggered by near-infrared laser, as of Calderon, page 16 line 25 to page 17 line 2.
Calderon is relevant here because it explains the effect of laser radiation on poly(N-isopropylacrylamide).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612